  Case 1:18-cv-00755-JTN-SJB ECF No. 64 filed 12/23/19 PageID.291 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


  GRG VENTURES, LLC
  d/b/a Game Room Guys,

          Plaintiff,                                                    Case No. 1:18-cv-755

  v.                                                                    HON. JANET T. NEFF

  DBEC, LLC,

          Defendant.
  ____________________________/


                                               ORDER

        This matter is before the Court on the Motion to Withdraw as Counsel (ECF No. 63),

seeking to permit Revision Legal, PLLC to withdraw as counsel of record for Defendant. The Court

having reviewed the motion and found that there has been a breakdown of the attorney-client

relationship, will grant the motion.     In addition, Defendant DBEC, LLC is prohibited from

proceeding pro se. “The rule of this circuit is that a corporation cannot appear in federal court except

through an attorney.” Doherty v. American Motors Corp., 728 F.2d 334, 340 (6th Cir. 1984); Ginger

v. Cohn, 426 F.2d 1385, 1386 (6th Cir. 1970). For this reason, Defendant DBEC, LLC will be

required to obtain new counsel. Accordingly:

        IT IS HEREBY ORDERED that the Motion to Withdraw as Counsel (ECF No. 63) is

GRANTED.

        IT IS FURTHER ORDERED that withdrawing counsel shall immediately serve a copy of

this Order on Defendant DBEC, LLC and file proof of service of same.
  Case 1:18-cv-00755-JTN-SJB ECF No. 64 filed 12/23/19 PageID.292 Page 2 of 2



        IT IS FURTHER ORDERED that Defendant DBEC, LLC shall, not later than January 22,

2020, secure counsel to appear on its behalf. If an appearance is not filed on behalf of Defendant

DBEC, LLC by the above deadline, the Court will permit Plaintiff to move for an entry of default

and for default judgment against Defendant DBEC, LLC.

        IT IS FURTHER ORDERED that the January 9, 2020 Rule 16 Scheduling Conference is

ADJOURNED without date pending further order of the Court.



Dated: December 23, 2019                                     /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
